           Case 3:18-cv-05080-JST Document 82 Filed 05/28/19 Page 1 of 3


 1 C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
   ERIN E. SCHNEIDER (Cal. Bar No. 216114)
 2 schneidere@sec.gov
   JEREMY E. PENDREY (Cal. Bar No. 187075)
 3 pendreyj@sec.gov
   ANDREW J. HEFTY (Cal. Bar No. 220450)
 4 heftya@sec.gov
   MARC D. KATZ (Cal. Bar No. 189534)
 5 katzma@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
 6 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 7 T: (415) 705-2500
   F: (415) 705-2501
 8
   ERIC M. BROOKS (Cal. Bar No. 209153)
 9 brookse@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
10 33 Arch Street, 23rd Floor
   Boston, MA 02110-1424
11 (617) 573-8900

12

13

14
                                 UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                    SAN FRANCISCO DIVISION
17

18 SECURITIES AND EXCHANGE COMMISSION,             Case No. 3:18-cv-05080-JST

19                Plaintiff,                       SEC’S PROOF OF SERVICE

20         vs.

21 MICHAEL B. ROTHENBERG, and
   ROTHENBERG VENTURES LLC (f/k/a
22 FRONTIER TECHNOLOGY VENTURE CAPITAL
   LLC and ROTHENBERG VENTURES
23 MANAGEMENT COMPANY, LLC),

24                Defendants.

25

26

27

28

     SEC’S PROOF OF SERVICE                                         SEC V. ROTHENBERG, ET AL.
                                                                  CASE NO. 3:18-CV-05080-JST
           Case 3:18-cv-05080-JST Document 82 Filed 05/28/19 Page 2 of 3


 1         Plaintiff Securities and Exchange Commission (“SEC”) hereby files its proof of service of the
 2 NOTICE OF WITHDRAWAL OF COUNSEL [ECF No. 81] on pro se Defendant Michael B.

 3 Rothenberg.

 4

 5 Dated: May 28, 2019                                 Respectfully submitted,
 6
                                                       /s/ Marc D. Katz
 7                                                     Marc D. Katz
                                                       Andrew J. Hefty
 8                                                     Eric M. Brooks
 9                                                     Attorneys for Plaintiff
                                                       Securities and Exchange Commission
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     SEC’S PROOF OF SERVICE                                                  SEC V. ROTHENBERG, ET AL.
                                                                           CASE NO. 3:18-CV-05080-JST
           Case 3:18-cv-05080-JST Document 82 Filed 05/28/19 Page 3 of 3


 1                                     DECLARATION OF SERVICE

 2          I, John Stearns, am a citizen of the United States, over 18 years of age and not a party to this

 3   action. On May 28, 2019, I served the following document:

 4                 NOTICE OF WITHDRAWAL OF COUNSEL [ECF No. 81]

 5   via regular mail and email on the following:

 6                  Mike Rothenberg
                    712 Bryant Street, Unit 6
 7                  San Francisco, CA 94107
                    (415) 761-1062
 8                  mrothenberg@rothenberg.co

 9
            I declare under penalty of perjury that the statements made above are true and correct.
10

11
     Executed in San Francisco, California, on May 28, 2019.
12

13
                            /s/ John Stearns
14                              John Stearns

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SEC’S PROOF OF SERVICE                                                       SEC V. ROTHENBERG, ET AL.
                                                                                CASE NO. 3:18-CV-05080-JST
